FIRST AMENDMENT TO THE
AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF THE NEWKIRK MASTER LIMITED
PARTNERSHIP

This FIRST AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF THE NEWKIRK MASTER LIMITED PARTNERSHIP (this “Amendment”), dated
as of June 1, 2006, is hereby adopted by Newkirk Realty Trust, Inc., a Maryland
corporation (the “General Partner”), as the general partner of The Newkirk
Realty Trust, Inc., a Delaware limited partnership (the “Partnership”).
Capitalized terms used, but not otherwise defined herein, shall have the
respective meanings ascribed thereto in the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated November 7, 2005 (the
“Agreement”).

WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner is
authorized to cause the Partnership to issue Partnership Units with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as the General Partner shall determine and as shall be
set forth in a written document attached to and made an exhibit to the
Agreement; and

WHEREAS, the General Partner has determined that it is in the best interests of
the Partnership to issue a new class of Partnership Units in exchange for the
contribution of those limited partnership interests in those certain limited
partnerships all as set forth on Exhibit A hereto;

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. The Agreement is hereby amended by the addition of a new exhibit, entitled
“Exhibit C,” in the form attached hereto, which shall be attached to and made a
part of the Agreement.

2. Each Person to whom the General Partner shall initially cause the Partnership
to issue any of the Partnership Units described on Exhibit C shall be admitted
to the Partnership as a Limited Partner with the rights of holders of the
Partnership Units set forth on Exhibit C. The General Partner shall amend the
books and records of the Partnership to reflect the admittance of each such
Person as a Limited Partner and the issuance of such Partnership Units to each
such Person.

3. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first written above.

  NEWKIRK REALTY TRUST, INC.           By:      

--------------------------------------------------------------------------------

    Peter Braverman     President



--------------------------------------------------------------------------------

Schedule A

Partner  
Units
Tendered
  Partnership   Class A Partnership
Common Units Issued Albani, Frank  
0.50
  Sunset Park West Limited Partnership  
1,679.21
   
 
     

Beitscher, Melvin  
1.00
  Sunset Park West Limited Partnership  
3,358.43
   
 
     

Clarke, Edwin  
1.00
  Sunset Park West Limited Partnership  
3,358.43
   
 
     

Estate of Patricia Slick  
0.50
  Sunset Park West Limited Partnership  
1,679.21
   
 
     

Foreit, Claude  
1.00
  Sunset Park West Limited Partnership  
3,358.43
   
 
     

Hudson, T.B.  
0.50
  One Summit Associates Limited Partnership  
1,158.08
   
 
     

Keller, Glen  
0.50
  One Summit Associates Limited Partnership  
1,158.08
   
 
     

Koch, Carolyn  
0.0625
  One Arkansas Associates Limited Partnership  
1,284.74
   
 
     

Levin, Ira  
1.00
  One Summit Associates Limited Partnership  
2,316.16
   
 
     

Lomax, Henry  
1.00
  Sunset Park West Limited Partnership  
3,358.43
   
 
     

Mackey, James  
0.50
  Sunset Park West Limited Partnership  
1,679.21
   
 
     

Naum, Robert  
1.00
  One Summit Associates Limited Partnership  
2,316.16
   
 
     

Ossoff, Richard  
0.50
  Browen Associates Limited Partnership  
1,027.79
   
 
     

Peterson, Marta  
1.00
  Sunset Park West Limited Partnership  
3,358.43
   
 
     

Rouady, William  
1.00
  Browen Associates Limited Partnership  
2,055.59
   
 
     

Slick, Jr., William  
0.50
  Sunset Park West Limited Partnership  
1,679.21
   
 
     

Swygert. Jettie  
0.50
  One Summit Associates Limited Partnership  
1,158.08
   
 
     

Van Orman, Chandler  
0.50
  Tustin Associates Limited Partnership  
1,939.78
   
 
     

Morris B. Wilkins Trust Dtd. 8/6/04  
1.00
  One Summit Associates Limited Partnership  
2,316.16
Morris B &amp; Michael C Wilkins TTEES            



--------------------------------------------------------------------------------

EXHIBIT C
PARTNERSHIP UNIT DESIGNATION
OF THE
CLASS A PARTNERSHIP COMMON UNITS
OF THE NEWKIRK MASTER LIMTIED PARTNERSHIP

1. Number of Units and Designation.



A class of Partnership Units is hereby designated as “Class A Partnership Common
  Units,” and the number of Partnership Units initially constituting such class
shall be Forty Thousand Two Hundred Thirty Nine and 61/100 (40,239.61).

2. Definitions.



For purposes of this Partnership Unit Designation, the following terms shall
have the meanings indicated in this Section 2. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

“Agreement” shall mean the Amended and Restated Agreement of Limited Partnership
of The Newkirk Master Limited Partnership, as amended from time to time.

“Class A Partnership Common Unit” shall mean a Partnership Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in this Exhibit C.

“Lock-Out Date” – Class A” shall mean November 1, 2007

3. Class A Partnership Common Units



Except as provided in Sections 4 and 5 of this Exhibit C, the Class A
Partnership Common Units, and the holders thereof, shall be deemed Partnership
Common Units and shall have all of the same rights and obligations as the
existing Partnership Common Units outstanding on the date hereof and the holders
of such existing Partnership Common Units

4. Redemption.



For purposes of Section 8.6.A of the Agreement, the “Lock-Out Date” for all
holders of Class A Partnership Common Units shall be the Lock-Out Date-Class A.



--------------------------------------------------------------------------------


5. LP Direction Votes.



For purposes of Section 7.1.A(6) of the Agreement, “or the Class A Partnership
Common Units” shall be deemed inserted immediately following the word “Partner”
in the parenthetical “(other than the General Partner)” in the tenth line of
said Section 7.1.A(6), the result of which is to exclude from LP Direction Votes
the Class A Partnership Common Units.